Register and Receiver, Leadville, Colorado :
Gerttlemen—On the 10th day of September last the Register transmitted the papers in M. E., No. 745, made by G. T. McDonald et al. upon the Jay Gould lode, in the Ten Mile mining district. The application for patent in this case was filed in your office May 5, 1881, and notice thereof was published from the 7th of May to 9th of July. On the last named date the Thunderbolt Consolidated Mining Company filed an adverse claim, alleging conflict with Thunderbolt lode, owned by said company. On the 8th of September the applicants for patent filed a certificate, issued by the -Clerk of the District Court for Summit county, to the effect, that no suit or action of any character *150whatever was pending before said Court involving the right of possession of the Jay Gould lode, whereupon you permitted entry to be made.
Dawson & Mott, attorneys for Thunderbolt lode.
With Register’s letter of 2nd instant was transmitted a protest by the Thunderbolt Consolidated Mining Company against issue of patent upon said entry, showing, by proper certificate of the Clerk of the Court, that a suit was commenced on the 6th day of August, A. D. 188 i, in the United States Circuit Court for the district of Colorado, which suit is still pending and undetermined. The protesting company therefore request that further proceedings be suspended until said suit and the rights of the parties shall have been adjudicated by the Court. This office must go somewhat further than is requested, and hold the entry for cancellation. The law requires, that when an adverse claim is filed during the period of publication, and suit brought in a Court of competent jurisdiction within thirty days thereafter, all proceedings for patent shall be stayed until the controversy shall have been settled, decided, or the adverse claim waived. Neither of these contingencies having happened, the entry in the case was allowed, in violation of law, and hence is illegal, and must be cancelled.
Notify all parties in interest hereof, allow sixty days for appeal, at the expiration of which, make due report to this office.
Very respectfully, N. C. McFarland,

Commissioner.